 

EXHIBIT 10.13

 

AMENDMENT TO

KEYSTONE AUTOMOTIVE INDUSTRIES, INC.

1996 EMPLOYEE STOCK INCENTIVE PLAN

 

This AMENDMENT TO KEYSTONE AUTOMOTIVE INDUSTRIES, INC. 1996 EMPLOYEE STOCK
INCENTIVE PLAN (the “Amendment”), dated as of December 3, 2002, is made and
adopted by Keystone Automotive Industries, Inc., a California corporation (the
“Company”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).

 

WHEREAS, the Company maintains the Keystone Automotive Industries, Inc. 1996
Employee Stock Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan; and

 

WHEREAS, this Amendment was adopted by the Board of Directors of the Company as
of December 3, 2002.

 

NOW, THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:

 

1. Section 2 of the Plan is hereby amended and restated in its entirety as
follows:

 

“Each of the following persons (each, a “Participant”) shall be eligible to be
considered for the grant of Awards (as hereinafter defined) hereunder: (1) any
employee of the Company or any of its subsidiaries, including any director who
is also such an employee, (2) any consultant (within the meaning of the
Securities Act of 1933, as amended) of the Company or any of its subsidiaries,
and (3) any member of the Board of Directors of the Company (a “Director”). In
addition, each Director who is not an employee of the Company or any of its
subsidiaries (a “Nonemployee Director”) shall automatically receive a stock
option grant pursuant to Section 4 hereof.”

 

2. The following new Subsection 3(e) is hereby added to the Plan:

 

“(e) Except as otherwise provided below,

 

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until such Award has been exercised, or the shares underlying such Award have
been issued, and all restrictions applicable to such shares have lapsed;

 

1



--------------------------------------------------------------------------------

 

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence; and

 

(iii) During the lifetime of the Participant, only the Participant or his
guardian or legal representative may exercise an Award (or any portion thereof)
granted to him under the Plan; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

Notwithstanding the foregoing, the Committee, in its sole discretion, may
determine to permit a Participant to transfer a stock option which is not an
Incentive Stock Option to any one or more Permitted Transferees (as defined
below), subject to the following terms and conditions: (i) a stock option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (ii) any stock option which is transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
stock option as applicable to the original Participant (other than the ability
to further transfer the stock option); and (iii) the Participant and the
Permitted Transferee shall execute any and all documents requested by the
Committee, including, without limitation documents to (A) confirm the status of
the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer. For purposes of the Plan, “Permitted Transferee”
shall mean, with respect to a Participant, any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than fifty
percent of the voting interests, or any other transferee specifically approved
by the Committee after taking into account any state or federal tax or
securities laws applicable to transferable stock options.”

 

2



--------------------------------------------------------------------------------

 

3. Section 4(i) of the Plan is hereby amended and restated in its entirety as
follows:

 

“Subject to Subsection 3(e) hereof, each IPO Nonemployee Director Option and
each Initial Nonemployee Director Option shall be nontransferable by the
optionee other than by will or the laws of descent and distribution, and shall
be exercisable during the optionee’s lifetime only by the optionee or the
optionee’s guardian or legal representative.”

 

4. Subsection 7(a) of the Plan is hereby amended by adding the following
sentence at the end of such subsection:

 

“Notwithstanding anything contained herein, with respect to grants of Awards to
Nonemployee Directors, the entire Board shall administer the Plan, and
references in the Plan to the “Committee” shall be deemed to refer to the entire
Board.”

 

5. This Amendment shall be and is hereby incorporated in and forms a part of the
Plan.

 

6. All other terms and provisions of the Plan shall remain unchanged except as
specifically modified herein.

 

[SIGNATURE PAGE FOLLOWS]

 

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer(s), effective as of December 3, 2002.

 

KEYSTONE AUTOMOTIVE INDUSTRIES, INC.,

a California corporation.

By:

 

/s/    JAMES LOCKWOOD         

--------------------------------------------------------------------------------

Name

Title:

 

James Lockwood

Vice President

 

4